Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20200007152 A1-Fenney et al (Hereinafter referred to as “Fen”), in view of US 20180249183 A1-Hereinafter referred to as ‘Lindberg”) does not disclose, with respect to claim 1, amounts of data needed to represent, using a given lossless compression technique of the multiple lossless compression techniques, respective pixels  in a set of pixels being compressed|[, |]; and a least compressible pixel in the set of pixels for the given compression technique, wherein the least compressible pixel is a pixel that requires the greatest amount of data to represent, in compressed form, when compressed using the given lossless compression technique as claimed.  Rather, Fen discloses an apparatus (Fig. 1), comprising: compression circuitry (Fig 1, element 112) configured to: determine, at least partially in parallel for multiple different lossless compression techniques ([0068], parallel compression; [0070], wherein block is independently and parallel compressed using different method, lossless and lossy), a number of bits needed to represent a least compressible pixel, using that technique, in a set of pixels being compressed ([0062] greatest amount of bits that would be required for a least compressible pixel; [0069], wherein determine a data block is larger than a certain amount of bytes. If so, a determination is made whether to use, lossy or lossless); wherein the least compressible pixel is a pixel that requires the greatest amount of data to represent in a given compression technique ([0059], that the amount of compression that can be achieved using lossless compression techniques (this is plural and results into multiple compression techniques) depends on the nature of the data being compressed and the amount of compression, greatest or smallest, may be expressed in terms of percentage. This means that a compression ratio of 100% indicates no compression and would be interpreted as the greatest amount of data required to represent a least compressible pixel as stated by the applicant as the definition of least compressible pixel; [0062] greatest amount of bits that would be required for a least compressible pixel) select one of the compression techniques based on the determined numbers of bits and header sizes needed to store compression information for the multiple compression techniques ([0069], wherein determine a data block is larger than a certain amount of bytes. If so, a determination is made whether to use, lossy or lossless; [0074], discloses including header information about how much data to read or write (this would be interpreted as the size of the header); [0077], wherein to identify which compression technique was used, data may be appended that indicates the type of compression used for example, in a header, or may be incorporated into any existing header, that is used or each compressed data may include a number of bits, that indicates the type of compression used; [0232], header to indicate size of the compression data…due to its small size, header may remain resident in its cache (header size)); and store information that encodes values for the set of pixels using the selected compression technique ([0108], wherein encoding values are stored; [0112], encoding value stored)). Similarly, Lindberg discloses multiple compressor in parallel ([0029], wherein multiple compressors to achieve a parallel implementation); multiple lossless compression techniques ([0019], wherein disclosing different techniques for performing lossless compression). The same reasoning applies to claims 13 and 17 mutatis mutandis.  Accordingly, claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487